Case 8:18-cr-OO477-WF.]-SPF Document 11 Filed 12/07/18 Page 1 of 1 Page|D 23

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA _;55§3 {;;'j_i y ~ ,,j
v. Case No. 8:18-cr-4771-_['I"-028PF
JAMIE JosEPH MANZ / l

THIRD PARTY CUSTODIAN ORDER

Upon finding that release by bond set by the Court Will not by itself reasonably assure the appearance of the
Defendant, it is hereby ORDERED that the Defendant shall be released on the condition below:

The above named Defendant is placed`in the custody of:

(NAl\/IE) Denise and Patrick Siewak
<ADDRESS) §?0;75‘ fy/,»¢,_.//.,-a 22» A/W f?m~ /<’¢A €../ //2 Ze/¢ ry

/

(TELEPHONE NUMBER) / 72, 7'»5“/¢ ~/§5,/ ,4/»~7///7; 7 .. ;i/,»» 659/03
Who agrees (a) to supervise the Defendant in accordance With conditions set by this Court; (b) to use every

effort to assure the appearance of the Defendant at all scheduled hearings before this Court; and (c) to notify
this Court immediately in the event the Defendant violates any condition of his/her release or cannot be

located.

Signature of Custodian Signature of Custodian

   

ACKNOWLEDGMENT BY DEFENDANT

I, Jamie Jose h l\/lanz , understand the methods and conditions of my release and the penalties and
forfeitures applicable in the event l violate any condition of fail to appear as required I agree to comply
fully With each of the obligations imposed upon my release and to notify the Court promptly in the event l
change the address indicated beloW:

Signature of Defendant Address

m_\zz-€YN t/P/< s>l_ 3~{¢<"/

Telepho'ne Number City, State, Zip

 

 

 

EASE ORDERED:

 

UNITED STATES MAGISTRATE JUDGE

Dated: December 6, 2018

